Andrews, Judge,
dissenting.
I respectfully dissent. OCGA § 9-2-60 (b) unambiguously provides: “[a]ny action or other proceeding filed in any of the courts of this state in which no written order is taken for a period of five years shall automatically stand dismissed with costs to be taxed against the party plaintiff.” The dismissal provided for in the statute is automatic and it is mandatory. Loftin v. Prudential Property &c. Ins. Co., 193 Ga. App. 514 (388 SE2d 525) (1989). The dismissal results as a “matter of law, and the court has no discretion to order it reinstated.” Dept. of Med. Assistance v. Columbia Convalescent Center, 203 Ga. App. 535, 536 (417 SE2d 195) (1992). The statute should be construed according to its explicit terms and the trial court erred in not dismissing this case since no order had been entered in more than five years. See generally Swint v. Smith, 219 Ga. 532 (134 SE2d 595) (1964); Stephens v. Stovall & Co., 184 Ga. App. 78 (360 SE2d 638) (1987).
The handwritten entry in the docket of the court-ordered continuance is not a written order under OCGA § 9-2-60 (b). Compare Tillett Bros. Constr. Co. v. Dept. of Transp., 210 Ga. App. 84 (435 SE2d 241) (1993). Although subsection (a) of the statute provides that “an order of continuance will be deemed an order,” no such order was entered here. See Ga. Power Co. v. Whitmire, 146 Ga. App. 29 (245 SE2d 324) (1978) (neither the judge’s notation of continuance in docket, nor calendar assigning case for trial constituted an order under the statute); Harris v. Moody, 144 Ga. App. 656 (242 SE2d 321) (1978) (dismissal affirmed despite plaintiffs’ contention that an agreement to continue the case between counsel was sufficient to avoid the mandatory dismissal provisions, since the plaintiffs had the duty to obtain a written order to that effect and enter it in the record); Salter v. Chatham County, 136 Ga. App. 914 (1) (222 SE2d 638) (1975) (the rule is mandatory and “places squarely upon the plaintiff the duty to comply with the law and to obtain a written order of continuance or other written order at some time during a five-year period and to make sure the same is entered in the record”); Johnson v. McCauley, 123 Ga. App. 393 (181 SE2d 111) (1971) (no written order of continuance contained in the record; therefore denial of motion to set aside the judgment of dismissal affirmed).
The concern the majority expresses regarding the harshness of *93this rule is ameliorated by subsection (c) of the statute. This subsection evidences a general legislative intent to avoid unfairness and harsh results, and provides a specific remedy in situations like the instant one, in which an active case falls under the mandates of OCGA § 9-2-60 (b).
I am authorized to state that Presiding Judge McMurray joins in this dissent.